—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered October 4, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree and three counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to four concurrent terms of 2 to 4 years, unanimously affirmed.
The limited testimony challenged on appeal was not expert opinion and was properly admitted, since it explained why the officers placed defendant and his accomplice under observation in the first place and was probative of the reliability of the officers’ observations (see, People v Easton, 216 AD2d 220, 221, lv denied 87 NY2d 845). Concur—Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.